WIEAND, Judge,
concurring:
I concur in the majority’s decision to affirm the order of the trial court. To reach this result, however, it is necessary only to determine that the instant action is not barred by any statute of limitations. The six-year statute of limitations contained in 42 Pa.C.S. § 6704(e) is not a bar because it has been declared unconstitutional by .the United States Supreme Court in Clark v. Jeter, — U.S. —, 108 S.Ct. 1910, 100 L.Ed.2d 465 (1988). Because appellee’s action was not barred by any other statute of limitations, the order of the trial court awarding support to a child born out of wedlock on August 14, 1974 was proper and must be affirmed. Under these circumstances, I find it unnecessary to explore the applicability of 23 Pa.C.S. § 4343(b) to paternity actions relating to children born prior to enactment of the statute. Even if it were applicable to the claim in this case, it would not be a bar thereto, for the action was filed prior to the child’s eighteenth birthday.